DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 March 2022 has been entered, where:
Claims 1, 32, and 38 have been amended.
Claims 29, 30, and 35 have been cancelled.
Claims 1-28, 31-34, and 36-38 are pending.
	Claims 1-28, 31-34, and 36-38 are allowed.
Allowable Subject Matter
3.	Claims 1-28, 31-34, and 36-38 are allowed.
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance.
Instant claim 1, used as an exemplar claim, recites, inter alia,
A distributed machine learning system comprising:
* * *
determine whether the model similarity score satisfies at least one transmission criterion, wherein the at least one transmission criterion includes at least one of the following conditions relating to the model similarity score: a threshold condition, a multi-valued condition, a change in value condition, a trend condition, a human command condition, an external request condition, and a time condition;
in response to a determination that the model similarity score satisfies the at least one transmission criterion, transmit the set of proxy data, the proxy model parameters and the similarity score, over the network, to the at least one non-private computing device; and
in response to the determination that the model similarity score does not satisfy the at least one transmission criterion:
receive updated model instructions from the at least one non-private computing device, wherein the at least one non-private computing device is configured to aggregate proxy data received from multiple ones of the plurality of private data servers and update a global model according to the aggregated data, and the updated model instructions include updated parameters according to the updated global model; and
generate a second trained actual model according to the updated model instructions received from the at least one non-private computing device based on the aggregated proxy data.
(Instant claim 1 (emphasis added)); see also instant claims 32 & 38). In support thereof, the Specification recites:
As proxy data 260 is generated and relayed to the global model server 130, the global model server aggregates the data and generates an updated global model. Once the global model is updated, it can be determined whether the updated global model is an improvement over the previous version of the global model. If the updated global model is an improvement (e.g., the predictive accuracy is improved), new parameters may be provided to the private data servers via the updated model instructions 230. At the private data server 124, the performance of the trained actual model (e.g., whether the model improves or worsens) can be evaluated to determine whether the models instructions provided by the updated global model result in an improved trained actual model. . . . .
(Specification ¶ 0050).
If similarity score 280 satisfies the similarity criteria thereby indicating that the trained proxy model 270 is sufficiently similar to the trained actual model 240, modeling engine 226 can then transmit information about the knowledge gained from the effort. More specifically, for example, once the similarity criteria has been satisfied, modeling engine 226 can transmit, e.g., according to model instructions 230, one or more of proxy data 260, proxy model parameters 275, similarity score 280, or other information to a non-private computing device located over network 215. . . . 
(Specification ¶ 0080). 
Further, if the similarity score fails to satisfy similarity criteria ( e.g., falls below a threshold, etc.), then the modeling engine can repeat operations 540 through 560.
(Specification ¶ 0104 & Fig. 5).
The closest art of record, US Published Application 20140222737 to Chen et al. [hereinafter Chen], teaches a system and method for developing proxy models. (Chen ¶ 0015). Chen teaches making a determination whether a proxy model P outperforms the model S, and also, that [i]f a negative determination is made, step 50 occurs, wherein the system declares the proxy model P insufficient for use in place of model C. (Chen ¶ 0018).
Chen, however, does not teach or disclose “in response to the determination that the model similarity score does not satisfy the at least one transmission criterion: receive updated model instructions from the at least one non-private computing device, wherein the at least one non-private computing device is configured to aggregate proxy data received from multiple ones of the plurality of private data servers and update a global model according to the aggregated data, and the updated model instructions include updated parameters according to the updated global model; and generate a second trained actual model according to the updated model instructions received from the at least one non-private computing device based on the aggregated proxy data.” (Instant claim 1 (emphasis added); see also instant claims 32 & 38).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122